DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/7/2022 has been entered. Claims 2- 4 and 15-16 have been canceled. 
Claims 1, 5-14 and 17 remain for examination. 

Allowable Subject Matter
Claims 1, 5-14 and 17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment filed on 5/7/2022 has incorporated the allowable subject matters to claim 1 and 10 and thus are considered persuasive. Accordingly, the prior art fails to disclose: 
 	i. A 
step 1: cryptographically generating binary input data; 
step 2: determining a layout of a two-dimensional code according to the binary input data; 
step 3: drawing a positioning point lattice of the two-dimensional code under a designated background; 
step 4: drawing the binary input data into a-one or more data areas; 
step 5: cryptographically generating and drawing basic information binary data on a basic data area: wherein the basic information binary data comprise binary data of version information, directional information and mask template information; or wherein, the step 2 comprises: determining version information according to an input data capacity, and determining a number of main positioning points and auxiliary positioning points and a number of the data areas, calculating a number of information areas in each of the data areas according to the binary input data and the version information, and obtaining an overall layout of the two-dimensional code by calculating the version information o and the number of the information areas; or 2Application No. 17/421,349Attorney Docket No. 3732-ZJYN10007-PCT 
wherein the step 4 comprises setting a pipeline for each of the data areas, drawing the binary input data into each information area in sequence, and reserving a spacer area between the data areas and selecting a mask template, conducting mask processing on each of the data areas and a camouflage isolation zone.

ii. Aomprising: 
a coding area, omprising four centrosymmetric major fixing sites at four vertices of the coding areaand axisymmetric equidistant auxiliary positioning points located on a side line of the coding area; 
multiple data areas; and 
a main positioning point and a space area outside the coding area; 
wherein the two-dimensional code further comprises a border contour area for reducing data pollution and a camouflage isolation area separated from the data areas, and the data areas and the camouflage isolation areas are masked; or wherein a number of the auxiliary positioning points is even, the auxiliary positioning points are snowflake shaped, and the two-dimensional code comprises a positioning interval area arranged around the auxiliary positioning points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887